Title: To Thomas Jefferson from Alexander Hamilton, 19 April 1792
From: Hamilton, Alexander
To: Jefferson, Thomas


          
            April 19
          
          Mr. Hamilton requests Mr. Jefferson to inform him whether he has received from Mr. Hamilton’s Office copies of the correspondence between Mr. Ternant and him concerning the advance of the 400,000 Dollars. These copies were prepared some time since and it  is not ascertained whether they have been mislaid or forwarded to Mr. Jefferson. A line in answer will oblige.
        